The Supreme Court does not have jurisdiction to review a judgment sustaining a demurrer to a petition against Franklin County seeking only a judgment, because of personal injuries, in the amount of $20,000. Code, § 2-3005. Nor does the fact that the plaintiff in error excepts to such judgment upon the ground that it offends article 1, section 1, paragraph 2 and article 7, section 6, paragraph 2 of the constitution (Code, §§ 2-102, 2-5402) confer jurisdiction upon the Supreme Court. The exception does not require a construction of the provisions of the constitution, but requires merely an application of such provisions, and the Court of Appeals has jurisdiction. Code, § 2-3009; Wynn v. State, 178 Ga. 193 (172 S.E. 565);  Head v. Edgar Brothers Co., 187 Ga. 409 (200 S.E. 792);  Chastain v. Alford, 191 Ga. 677 (13 S.E.2d 769).
Transferred to the Court of Appeals. All the Justicesconcur.
                       No. 15294. OCTOBER 5, 1945.